
	

114 HR 2714 IH: Employ Young Americans Now Act
U.S. House of Representatives
2015-06-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2714
		IN THE HOUSE OF REPRESENTATIVES
		
			June 10, 2015
			Mr. Conyers (for himself, Ms. Kaptur, Ms. Wilson of Florida, Ms. Norton, Mr. Cummings, Mr. Rangel, Mrs. Lawrence, and Ms. Jackson Lee) introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To provide for youth jobs, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Employ Young Americans Now Act. 2.Establishment of Employ Young Americans Fund (a)EstablishmentThere is established in the Treasury of the United States an account that shall be known as the Employ Young Americans Fund (referred to in this Act as the Fund).
 (b)Deposits into the FundOut of any amounts in the Treasury not otherwise appropriated, there is appropriated $5,500,000,000 for fiscal year 2016, which shall be paid to the Fund, to be used by the Secretary of Labor to carry out this Act.
 (c)Availability of fundsOf the amounts available to the Fund under subsection (b), the Secretary of Labor shall— (1)allot $4,000,000,000 in accordance with section 3 to provide summer and year-round employment opportunities to low-income youth; and
 (2)award $1,500,000,000 in allotments and competitive grants in accordance with section 4 to local entities to carry out work-based training and other work-related and educational strategies and activities of demonstrated effectiveness to unemployed, low-income young adults and low-income youth to provide the skills and assistance needed to obtain employment.
 (d)Period of availabilityThe amounts appropriated under this Act shall be available for obligation by the Secretary of Labor, and shall be available for expenditure by grantees (including subgrantees), until expended.
			3.Summer employment and year-round employment opportunities for low-income youth
 (a)In generalFrom the funds available under section 2(c)(1), the Secretary of Labor shall make an allotment under subsection (c) to each State that has a modification to a State plan (referred to in this section as a State plan modification) (or other State request for funds specified in guidance under subsection (b)) approved under subsection (d), and recipient under section 166(c) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3221(c)) (referred to in this section as a Native American grantee), that meets the requirements of this section, for the purpose of providing summer employment and year-round employment opportunities to low-income youth.
			(b)Guidance and application of requirements
 (1)GuidanceNot later than 20 days after the date of enactment of this Act, the Secretary of Labor shall issue guidance regarding the implementation of this section.
 (2)ProceduresSuch guidance shall, consistent with this section, include procedures for— (A)the submission and approval of State plan modifications, for such other forms of requests for funds by the State as may be identified in such guidance, for modifications to local plans (referred to individually in this section as a local plan modification), or for such other forms of requests for funds by local areas as may be identified in such guidance, that promote the expeditious and effective implementation of the activities authorized under this section; and
 (B)the allotment and allocation of funds, including reallotment and reallocation of such funds, that promote such implementation.
 (3)RequirementsExcept as otherwise provided in the guidance described in paragraph (1) and in this section and other provisions of this Act, the funds provided for activities under this section shall be administered in accordance with the provisions of subtitles A, B, and E of title I of the Workforce Innovation and Opportunity Act (29 U.S.C. 3111 et seq., 3151 et seq., 3241 et seq.) relating to youth activities.
				(c)State allotments
 (1)In generalUsing the funds described in subsection (a), the Secretary of Labor shall allot to each State the total of the amounts assigned to the State under subparagraphs (A) and (B) of paragraph (2).
				(2)Assignments to States
 (A)Minimum amountsUsing funds described in subsection (a), the Secretary of Labor shall assign to each State an amount equal to ½ of 1 percent of such funds.
 (B)Formula amountsThe Secretary of Labor shall assign the remainder of the funds described in subsection (a) among the States by assigning—
 (i)331/3 percent on the basis of the relative number of individuals in the civilian labor force who are not younger than 16 but younger than 25 in each State, compared to the total number of individuals in the civilian labor force who are not younger than 16 but younger than 25 in all States;
 (ii)331/3 percent on the basis of the relative number of unemployed individuals in each State, compared to the total number of unemployed individuals in all States; and
 (iii)331/3 on the basis of the relative number of disadvantaged young adults and youth in each State, compared to the total number of disadvantaged young adults and youth in all States.
 (3)ReallotmentIf the Governor of a State does not submit a State plan modification or other State request for funds specified in guidance under subsection (b) by the date specified in subsection (d)(2)(A), or a State does not receive approval of such State plan modification or request, the amount the State would have been eligible to receive pursuant to paragraph (2) shall be transferred within the Fund and added to the amounts available for competitive grants under sections 2(c)(2) and 4(b)(2).
 (4)DefinitionsFor purposes of paragraph (2), the term disadvantaged young adult or youth means an individual who is not younger than 16 but is younger than 25 who received an income, or is a member of a family that received a total family income, that, in relation to family size, does not exceed the higher of—
 (A)the poverty line; or (B)70 percent of the lower living standard income level.
					(d)State plan modification
 (1)In generalFor a State to be eligible to receive an allotment of funds under subsection (c), the Governor of the State shall submit to the Secretary of Labor a State plan modification, or other State request for funds specified in guidance under subsection (b), in such form and containing such information as the Secretary may require. At a minimum, such State plan modification or request shall include—
 (A)a description of the strategies and activities to be carried out to provide summer employment opportunities and year-round employment opportunities, including linkages to training and educational activities, consistent with subsection (f);
 (B)a description of the requirements the State will apply relating to the eligibility of low-income youth, consistent with section 2(4), for summer employment opportunities and year-round employment opportunities, which requirements may include criteria to target assistance to particular categories of such low-income youth, such as youth with disabilities, consistent with subsection (f);
 (C)a description of the performance outcomes to be achieved by the State through the activities carried out under this section and the processes the State will use to track performance, consistent with guidance provided by the Secretary of Labor regarding such outcomes and processes and with section 5(b);
 (D)a description of the timelines for implementation of the strategies and activities described in subparagraph (A), and the number of low-income youth expected to be placed in summer employment opportunities, and year-round employment opportunities, respectively, by quarter;
 (E)assurances that the State will report such information, relating to fiscal, performance, and other matters, as the Secretary may require and as the Secretary determines is necessary to effectively monitor the activities carried out under this section;
 (F)assurances that the State will ensure compliance with the requirements, restrictions, labor standards, and other provisions described in section 5(a); and
 (G)if a local board and chief elected official in the State will provide employment opportunities with the link to training and educational activities described in subsection (f)(2)(B), a description of how the training and educational activities will lead to the industry-recognized credential involved.
					(2)Submission and approval of State plan modification or request
					(A)Submission
 (i)In generalThe Governor shall submit the State plan modification or other State request for funds specified in guidance under subsection (b) to the Secretary of Labor not later than 30 days after the issuance of such guidance.
 (ii)ProcessThe Secretary shall— (I)make copies of the State plan modification or request available to the public on the Web site of the Department of Labor and through other electronic means, on the date on which the Governor submits the State plan modification or request under this section;
 (II)allow members of the public, including representatives of business, representatives of labor organizations, and representatives of educational institutions, to submit to the Secretary comments on the State plan modification or request, during a comment period beginning on the submission date and ending 60 days after the submission date; and
 (III)include with the notification of approval or disapproval of the State plan modification or request, submitted to the Governor under subparagraph (B), any such comments that represent disagreement with the plan modification or request.
 (B)ApprovalThe Secretary of Labor shall approve the State plan modification or request submitted under subparagraph (A) not later than 90 days after the submission date, unless the Secretary determines that the plan or request is inconsistent with the requirements of this section. If the Secretary has not made a determination with that 90-day period, the plan or request shall be considered to be approved. If the plan or request is disapproved, the Secretary may provide a reasonable period of time in which the plan or request may be amended and resubmitted for approval. If the plan or request is approved, the Secretary shall allot funds to the State under subsection (c) within 90 days after such approval.
 (3)Modifications to State plan or requestThe Governor may submit further modifications to a State plan modification or other State request for funds specified under subsection (b), consistent with the requirements of this section.
				(e)Within-State allocation and administration
 (1)In generalOf the funds allotted to the State under subsection (c), the Governor— (A)may reserve not more than 5 percent of the funds for administration and technical assistance; and
 (B)shall allocate the remainder of the funds among local areas within the State in accordance with clauses (i), (ii), and (iii) of subsection (c)(2)(B), except that for purposes of such allocation references to a State in subsection (c)(2)(B) shall be deemed to be references to a local area and references to all States shall be deemed to be references to all local areas in the State involved.
					(2)Local plan
 (A)SubmissionIn order to receive an allocation under paragraph (1)(B), the local board, in partnership with the chief elected official for the local area involved, shall submit to the Governor a local plan modification, or such other request for funds by local areas as may be specified in guidance under subsection (b), not later than 30 days after the submission by the State of the State plan modification or other State request for funds specified in guidance under subsection (b), describing the strategies and activities to be carried out under this section.
 (B)ApprovalThe Governor shall approve the local plan modification or other local request for funds submitted under subparagraph (A) not later than 30 days after the submission date, unless the Governor determines that the plan or request is inconsistent with requirements of this section. If the Governor has not made a determination within that 30-day period, the plan shall be considered to be approved. If the plan or request is disapproved, the Governor may provide a reasonable period of time in which the plan or request may be amended and resubmitted for approval. If the plan or request is approved, the Governor shall allocate funds to the local area within 30 days after such approval.
 (3)ReallocationIf a local board and chief elected official do not submit a local plan modification (or other local request for funds specified in guidance under subsection (b)) by the date specified in paragraph (2), or the Governor disapproves a local plan modification (or other local request), the amount the local area would have been eligible to receive pursuant to the formula under paragraph (1)(B) shall be allocated to local areas that receive approval of their local plan modifications or local requests for funds under paragraph (2). Each such local area shall receive a share of the total amount available for reallocation under this paragraph, in accordance with the area's share of the total amount allocated under paragraph (1)(B) to such local areas.
				(f)Use of funds
 (1)In generalThe funds made available under this section shall be used— (A)to provide summer employment opportunities for low-income youth, with direct linkages to academic and occupational learning, and may be used to provide supportive services, such as transportation or child care, that is necessary to enable the participation of such youth in the opportunities; and
 (B)to provide year-round employment opportunities, which may be combined with other activities authorized under section 129 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3164), to low-income youth.
 (2)Program prioritiesIn administering the funds under this section, the local board and chief elected official shall give priority to—
 (A)identifying employment opportunities that are— (i)in emerging or in-demand occupations in the local area; or
 (ii)in the public or nonprofit sector and meet community needs; and (B)linking participants in year-round employment opportunities to training and educational activities that will provide such participants an industry-recognized certificate or credential (referred to in this Act as an industry-recognized credential).
 (3)AdministrationNot more than 5 percent of the funds allocated to a local area under this section may be used for the costs of administration of this section.
 (4)Performance accountabilityFor activities funded under this section, in lieu of meeting the requirements described in (before July 1, 2016) section 136 of the Workforce Investment Act of 1998 (29 U.S.C. 2871) and (after June 30, 2016) section 116 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3141), States and local areas shall provide such reports as the Secretary of Labor may require regarding the performance outcomes described in section 5(b)(5).
				4.Work-based employment strategies and activities of demonstrated effectiveness
 (a)In generalFrom the funds available under section 2(c)(2), the Secretary of Labor shall make allotments to States, and award grants to eligible entities, under subsection (b) to carry out work-based strategies and activities of demonstrated effectiveness.
			(b)Allotments and grants
				(1)Allotments to States for grants
 (A)AllotmentsUsing funds described in subsection (a), the Secretary of Labor shall allot to each State an amount equal to ½ of 1 percent of such funds.
 (B)Grants to eligible entitiesThe State shall use the funds to award grants, on a competitive basis, to eligible entities in the State.
 (2)Direct grants to eligible entitiesUsing the funds described in subsection (a) that are not allotted under paragraph (1), the Secretary of Labor shall award grants on a competitive basis to eligible entities.
 (c)Eligible entityTo be eligible to receive a grant under this section, an entity— (1)shall include—
 (A)a partnership involving a chief elected official and the local board for the local area involved (which may include a partnership with such elected officials and boards and State elected officials and State boards, in the region and in the State); or
 (B)an entity eligible to apply for a grant, contract, or agreement under section 166 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3221); and
 (2)may include, in combination with a partnership or entity described in paragraph (1)— (A)employers or employer associations;
 (B)adult education providers or postsecondary educational institutions, including community colleges; (C)community-based organizations;
 (D)joint labor-management committees; (E)work-related intermediaries;
 (F)labor organizations that sponsor training or employment upgrade programs; and (G)other appropriate organizations.
 (d)ApplicationTo be eligible to receive a grant under this section, an entity shall submit to the Secretary of Labor (or to the State, if applying for a grant under subsection (b)(1)(B)) an application at such time, in such manner, and containing such information as the Secretary may require. At a minimum, the application shall—
 (1)describe the strategies and activities of demonstrated effectiveness that the eligible entity will carry out to provide unemployed, low-income young adults and low-income youth with skills that will lead to employment upon completion of participation in such activities;
 (2)describe the requirements that will apply relating to the eligibility of unemployed, low-income young adults and low-income youth, consistent with section 2, for activities carried out under this section, which requirements may include criteria to target assistance to particular categories of such adults and youth, such as individuals with disabilities or individuals who have exhausted all rights to unemployment compensation;
 (3)describe how the strategies and activities will address the needs of the target populations identified in paragraph (2) and the needs of employers in the local area;
 (4)describe the expected outcomes to be achieved by implementing the strategies and activities; (5)provide evidence that the funds provided through the grant will be expended expeditiously and efficiently to implement the strategies and activities;
 (6)describe how the strategies and activities will be coordinated with other Federal, State and local programs providing employment, education and supportive activities;
 (7)provide evidence of employer commitment to participate in the activities funded under this section, including identification of anticipated occupational and skill needs;
 (8)provide assurances that the eligible entity will report such information relating to fiscal, performance, and other matters, as the Secretary of Labor may require and as the Secretary determines is necessary to effectively monitor the activities carried out under this section;
 (9)provide assurances that the eligible entity will ensure compliance with the requirements, restrictions, labor standards, and other provisions described in section 5(a); and
 (10)if the entity will provide activities described in subsection (f)(4), a description of how the activities will lead to the industry-recognized credentials involved.
 (e)Priority in awardsIn awarding grants under this section, the Secretary of Labor (or a State, under subsection (b)(1)(B)) shall give priority to applications submitted by eligible entities from areas of high poverty and high unemployment, as defined by the Secretary, such as Public Use Microdata Areas designated by the Bureau of the Census.
 (f)Use of fundsAn entity that receives a grant under this section shall use the funds made available through the grant to support work-based strategies and activities of demonstrated effectiveness that are designed to provide unemployed, low-income young adults and low-income youth with skills that will lead to employment as part of or upon completion of participation in such activities. Such strategies and activities may include—
 (1)on-the-job training, registered apprenticeship programs, or other programs that combine work with skills development;
 (2)sector-based training programs that have been designed to meet the specific requirements of an employer or group of employers in that sector and for which employers are committed to hiring individuals upon successful completion of the training;
 (3)training that supports an industry sector or an employer-based or labor-management committee industry partnership and that includes a significant work-experience component;
 (4)activities that lead to the acquisition of industry-recognized credentials in a field identified by the State or local area as a growth sector or in-demand industry in which there are likely to be significant job opportunities in the short-term;
 (5)activities that provide connections to immediate work opportunities, including subsidized employment opportunities, or summer employment opportunities for youth, that include concurrent skills training and other supports;
 (6)activities offered through career academies that provide students with the academic preparation and training, such as paid internships and concurrent enrollment in community colleges or other postsecondary institutions, needed to pursue a career pathway that leads to postsecondary credentials and in-demand jobs; and
 (7)adult basic education and integrated basic education and training for low-skilled individuals who are not younger than 16 but are younger than 25, hosted at community colleges or at other sites, to prepare individuals for jobs that are in demand in a local area.
 (g)Coordination of Federal administrationThe Secretary of Labor shall administer this section in coordination with the Secretary of Education, the Secretary of Health and Human Services, and other appropriate agency heads, to ensure the effective implementation of this section.
			5.General requirements
 (a)Labor standards and protectionsActivities provided with funds made available under this Act shall be subject to the requirements and restrictions, including the labor standards, described in section 181 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3241) and the nondiscrimination provisions of section 188 of such Act (29 U.S.C. 3248), in addition to other applicable Federal laws.
 (b)ReportingThe Secretary of Labor may require the reporting of information relating to fiscal, performance and other matters that the Secretary determines is necessary to effectively monitor the activities carried out with funds provided under this Act. At a minimum, recipients of grants (including recipients of subgrants) under this Act shall provide information relating to—
 (1)the number of individuals participating in activities with funds provided under this Act and the number of such individuals who have completed such participation;
 (2)the expenditures of funds provided under this Act; (3)the number of jobs created pursuant to the activities carried out under this Act;
 (4)the demographic characteristics of individuals participating in activities under this Act; and (5)the performance outcomes for individuals participating in activities under this Act, including—
 (A)for low-income youth participating in summer employment activities under sections 3 and 4, performance on indicators consisting of—
 (i)work readiness skill attainment using an employer validated checklist; and (ii)placement in or return to secondary or postsecondary education or training, or entry into unsubsidized employment;
 (B)for low-income youth participating in year-round employment activities under section 3 or in activities under section 4, performance on indicators consisting of—
 (i)placement in or return to postsecondary education; (ii)attainment of a secondary school diploma or its recognized equivalent;
 (iii)attainment of an industry-recognized credential; and (iv)entry into, retention in, and earnings in, unsubsidized employment; and
 (C)for unemployed, low-income young adults participating in activities under section 4, performance on indicators consisting of—
 (i)entry into, retention in, and earnings in, unsubsidized employment; and (ii)attainment of an industry-recognized credential.
 (c)Activities required To be additionalFunds provided under this Act shall only be used for activities that are in addition to activities that would otherwise be available in the State or local area in the absence of such funds.
 (d)Additional requirementsThe Secretary of Labor may establish such additional requirements as the Secretary determines may be necessary to ensure fiscal integrity, effective monitoring, and the appropriate and prompt implementation of the activities under this Act.
 (e)Report of information and evaluations to Congress and the publicThe Secretary of Labor shall provide to the appropriate committees of Congress and make available to the public the information reported pursuant to subsection (b).
 6.DefinitionsIn this Act: (1)Chief elected officialThe term chief elected official means the chief elected executive officer of a unit of local government in a local area or in the case in which such an area includes more than one unit of general government, the individuals designated under an agreement described in section 107(c)(1)(B) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3122(c)(1)(B)).
 (2)Local areaThe term local area has the meaning given the term in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).
 (3)Local boardThe term local board has the meaning given the term in section 3 of the Workforce Innovation and Opportunity Act. (4)Local planThe term local plan—
 (A)means a local plan approved, before July 1, 2016, under section 118 of the Workforce Investment Act of 1998 (29 U.S.C. 2833); and
 (B)after June 30, 2016, means a local plan as defined in section 3 of the Workforce Innovation and Opportunity Act.
 (5)Low-income youthThe term low-income youth means an individual who— (A)is not younger than 16 but is younger than 25;
 (B)meets the definition of a low-income individual provided in section 3(36) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102(36)), except that—
 (i)States and local areas, subject to approval in the applicable State plans and local plans, may increase the income level specified in subparagraph (B)(i) of such section to an amount not in excess of 200 percent of the poverty line for purposes of determining eligibility for participation in activities under section 3; and
 (ii)eligible entities described in section 4(c), subject to approval in the applicable applications for funds, may make such an increase for purposes of determining eligibility for participation in activities under section 4; and
 (C)is in one or more of the categories specified in subparagraph (B)(iii) or (C)(iv) of section 129(a)(1) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3164(a)(1)).
 (6)Poverty lineThe term poverty line means a poverty line as defined in section 673 of the Community Services Block Grant Act (42 U.S.C. 9902), applicable to a family of the size involved.
 (7)Registered apprenticeship programThe term registered apprenticeship program means an apprenticeship program registered under the Act of August 16, 1937 (commonly known as the National Apprenticeship Act; 50 Stat. 664, chapter 663; 29 U.S.C. 50 et seq.). (8)StateThe term State means each of the several States of the United States, and the District of Columbia.
 (9)State planThe term State plan means a State plan approved— (A)before July 1, 2016, under section 112 of the Workforce Investment Act of 1998 (29 U.S.C. 2822); or
 (B)after June 30, 2016, under section 102 or 103 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3112, 3113).
 (10)Unemployed, low-income young adultThe term unemployed, low-income young adult means an individual who— (A)is not younger than 18 but is younger than 35;
 (B)is without employment and is seeking assistance under this Act to obtain employment; and (C)meets the definition of a low-income individual specified in section 3(36) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102(36)), except that eligible entities described in section 4(c), subject to approval in the applicable applications for funds, may increase the income level specified in subparagraph (B)(i) of such section to an amount not in excess of 200 percent of the poverty line for purposes of determining eligibility for participation in activities under section 4.
				
